          Case 1:19-cr-00166-VEC Document 257 Filed 02/02/21 Page 1 of 1
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 2/2/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :        19-cr-166 (VEC)
                                                                :
 JOSE CABAN,                                                    :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court scheduled a conference with Defendant Jose Caban, Mr. Caban’s

counsel, and the Government for February 9, 2021, at 12:00 p.m.; and

        WHEREAS the Bureau of Prisons has informed the Court that it will be unable to

produce the Defendant at that time;

        IT IS HEREBY ORDERED that the conference will be held on February 11, 2021, at

12:00 p.m. The parties are instructed to dial-in to the conference using (888) 363-4749 // access

code: 3121171 // security code: 0166.



SO ORDERED.

Dated: February 2, 2021
      New York, NY
                                                                    ___________________________
                                                                     _____________________ _ _____
                                                                         VALERIE CAPRONI
                                                                                    CAPRON O I
                                                                      United States District Judge
